ORDER

PER CURIAM.
Dennis Jones (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his three points on appeal, Movant argues the motion court erred in denying his claims without an evidentiary hearing as his counsel was ineffective for: (1) failing to explain to Movant the risk of “opening the door” during his testimony and allowing the State to question him about his prior arrests; (2) failing to request a limiting instruction from the trial court instructing the jury as to how it could consider evidence of Movant’s prior arrests; and (3) failing to adequately investigate and present evidence that Movant’s cognitive limitations prevented him from understanding Miranda warnings.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).